Title: To Benjamin Franklin from George Washington, 9 October 1780
From: Washington, George
To: Franklin, Benjamin


Dear Sir,
Bergen County in the State of N: JerseyOct 9th. 1780.
I was very much obliged by the letter which you did me the honor to write me by our amiable young friend the Marquis De La Fayette, whose exertions to serve this Country in his own are additional proofs of his zealous attachment to our cause, and has endeared him to us still more.
He came out flushed with expectations of a decisive campaign and fired with hopes of acquiring fresh laurels, but in both he has been disappointed; for we have been condemned to an inactivity as inconsistent with the situation of our affairs as with the ardor of his temper.
I am sensible of all I owe you My Dear Sir for your sentiments of me, and while I am happy in your esteem, I cannot but wish for occasions of giving you marks of mine.
The idea of making a tour together, which you suggest after the war, would be one of the strongest motives I could have to postpone my plan of retirement and make a visit to Europe, if my domestic habits which seem to acquire strength from restraint did not tell me, I shall find it impossible to resist them longer than my duty to the public calls for the sacrafice of my inclinations.
I doubt not you are so fully informed by Congress of our political and military State that it would be superfluous to trouble you with any thing relating to either— If I were to speak on topics of the kind it would be to shew that our present situation makes one of two things essential to us—A Peace—or the most vigorous aid of our allies particularly in the article of money.— Of their disposition to serve us we cannot doubt; their generosity will do everything their means will permit.
With my best wishes for the preservation of your useful life and for every happiness that can attend you which a sincere attachment can dictate I am—My Dear Sir—Yr. Most Obedt. Hble. Servt
Go: Washington
His Excelly Doc B Franklin
